DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Line 2 should read “a range” as a range has not previously been introduced.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claim 1: Lines 4, 5, and 7 recite “a generally horizontal beam” and “a generally vertical beam” which renders the claim indefinite because it is not clear to one of ordinary skill in the art how close to exactly horizontal or vertical a beam would need to be in order to be considered “generally horizontal” or “generally vertical”.
In regards to claim 2: Line 5 recites “approximately 66 degrees” which renders the claim indefinite because it is not clear to one of ordinary skill in the art how close to 66 degrees the pair of struts need to be oriented in order to be considered “approximately 
In regards to claim 3: Line 2 recites “approximately 24 degrees” which renders the claim indefinite because it is not clear to one of ordinary skill in the art how close to 24 degrees the pair of struts need to be oriented in order to be considered “approximately 24 degrees”. For purposes of compact prosecution, this limitation will be interpreted as between 1 and 45 degrees since it needs to be smaller than the 66 degree angle. 
In regards to claim 5: Line 2 recites “approximately +/- 20 degrees” which renders the claim indefinite because it is not clear to one of ordinary skill in the art how far out of the range of +/-20 degrees the pivotal movement can extend and still be considered approximately within the range of +/- 20 degrees.
Claim 4 is rejected due to its dependency upon claim 3.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lucas (US 2012/0098225 A1).
In regards to claim 1: Lucas teaches a support frame assembly (Shown generally in Figure 1) mounted to a narrow track vehicle (Figure 1 reference 10) to enhance high-speed stability during turns, the narrow track vehicle comprising a seat (Figure 1 reference 28) for supporting a user, the support frame assembly comprising: a pivot frame assembly (Figure 2 references 32, 34, 36 and Figure 3 references 52 and 54) coupled to the narrow track vehicle and comprising a generally horizontal beam (Figure 1 reference 34) continuously connected to a generally vertical beam (Figure 2 reference 32), the horizontal beam supporting the seat of the narrow track vehicle thereon (Shown in Figure 1); a fixed frame assembly (Figure 2 references 40, 42, 44, 46) coupled to the narrow track vehicle and comprising a generally horizontal beam (Any of references 40, 42, 44, and 46) pivotably mounted to the vertical beam of the pivot frame assembly (Paragraph 0021), the horizontal beam of the fixed frame assembly configured to permit pivotal movement of the pivot frame assembly relative to the fixed frame assembly (Shown in Figure 3, Paragraph 0021); and a pair of struts (Figure 2 references 62 and 64) coupled to the pivot frame assembly (See Figure 3 reference 62 coupled to reference 52, and reference 64 coupled to reference 54) and fixed frame assembly (See Figure 3 reference 62 coupled to reference 44, and reference 64 coupled to reference 46), each strut in the pair of struts comprising a first end coupled to the vertical beam of the pivot frame assembly (See upper end of struts in Figure 3 attached to vertical beam of pivot frame through references 36, 52, and 54) and a second end coupled to the horizontal beam of the fixed frame assembly (See lower ends of struts connected to horizontal beams 46 and 44 in Figure 3); wherein the pair of struts apply counteracting forces on the vertical beam 
In regards to claim 2: The support assembly of claim 1 is taught by Lucas. Lucas further teaches wherein each strut in the pair of struts comprises a first longitudinal axis, the horizontal beam of the fixed frame assembly comprises a second longitudinal axis, and the vertical beam of the pivot frame assembly comprises a third longitudinal axis (See annotated Figure 2), wherein the pivot frame assembly is configured to adjust to an upright neutral position (Shown in Figure 2) relative to the fixed frame assembly so that the first longitudinal axis of each strut in the pair of struts is oriented approximately 66 degrees relative to the second longitudinal axis of the horizontal beam of the fixed frame assembly (See angle between 1st and 2nd longitudinal axis which appears to be close to or approximately 66 degrees). 

    PNG
    media_image1.png
    572
    726
    media_image1.png
    Greyscale

In regards to claim 3: The support frame assembly of claim 2 is taught by Lucas. Lucas further teaches wherein the pivot frame assembly in the upright neutral position orients the first longitudinal axis of each strut in the pair of struts approximately 24 degrees relative to the third longitudinal axis of the vertical beam of the pivot frame assembly (See annotated Figure 2 wherein the angle between the first and third longitudinal axis appears to be approximately 24 degrees). 
In regards to claim 4: The support frame assembly of claim 3 is taught by Lucas. Lucas further teaches wherein the vertical beam of the pivot frame assembly is pivotably mounted to a midpoint of the horizontal beam of the fixed frame assembly (See Figure 2 pivotable connection of vertical beam 32 to midpoint of horizontal beam 44, 46). 
In regards to claim 5: The support frame of claim 4 is taught by Lucas. Lucas further teaches wherein the pair of struts permits pivotal movement of the vertical beam of the pivot frame assembly within the range of approximately +/- 20 degrees relative to the fixed frame assembly from the upright neutral position (See Figure 3 where the vertical beam pivots approximately 20 degrees relative to the fixed frame assembly from the upright neutral position shown in Figure 2). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Moulene (US 2014/0172286 A1), Yu (US 2012/0098220 A1), Mercier (US 2011/0006498 A1), Choi (US 2010/0270765 A1), Carabelli (US 2008/0012262 A1), Hobbs (US 2007/0193815 A1), Marcacci (US 2007/0029751 A1), Van Den Brink (US 6328125 B1), and Lehman (US 6203043 B1) teach similar support frames with two struts for a vehicle that assist in balancing during turns. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL R HYMEL whose telephone number is (571)272-0389. The examiner can normally be reached Generally M-F 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.R.H./Examiner, Art Unit 3611                               

/MINNAH L SEOH/Supervisory Patent Examiner, Art Unit 3611